50 A ND Wn BP WO NO

oN DN NW BPW NYO KF DO DWN DB WH BW HB KS OS

Case 2:18-cr-01366-DJH Document 9 Filed 10/09/18, Page 1 of 3

 

V_ FILED ___ LODGED
___ RECEIVED ___ COPY
OCT 09 2018

CLERK U S DISTRICT COURT

DISTRICT RIZONA
py DEPUTY

 

 

 

REDACTED FOR
PUBLIC DISCLOSURE

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America,
Plaintiff,
vs.
Tao Li,
a.k.a. Michael Wilson,
a.k.a. Richard Lee,

Defendant.

 

 

 

THE GRAND JURY CHARGES:

COUNT 1

VIO:

CR-18-1366-PHX-DJH (MHB)

INDICTMENT

50 U.S.C. § 1705(a) and (c);

- ore §§ 742.4, 764.2, 774, Supp.
O.

(Conspiracy; International Emergency

Economic Powers Act)

Count 1

18 U.S.C. § 554(a)
Smuggling Goods from the United
‘aioe

Count 2

18 U.S.C. §§ 981 and 982,

21 U.S.C. §§ 853 and 881, and
28 U.S.C. § 2461(c)
(Forfeiture Allegation)

(Conspiracy; International Emergency Economic Powers Act)

Beginning on or about December 12, 2016, and continuing until on or about January

30, 2018, in the District of Arizona and elsewhere, Tao Li, a.k.a. Michael Wilson, a.k.a.

Richard Lee, and others unknown, knowingly and willfully agreed, combined, and

conspired with each other, to export or cause to be exported from the United States to the

People’s Republic of China (1) TriQuint radiation-hardened power amplifiers, bearing part

number TGA2573-2, and (2) Intersil radiation-hardened supervisory circuits, bearing part

 
Oo OH IN WB WO BP WO HNO —

MO NO NO KN KN BD BD BD Dr ket

 

Case 2:18-cr-01366-DJH Document9 Filed 10/09/18 Page 2 of 3

number ISL705ARHVF, without having first obtained the required license from the United
States Department of Commerce for authorization to export those items.

In violation of Title 50, United States Code, Section 1705(a) and (c); Title 15, Code
of Federal Regulation, Sections 742.4, 764.2, 774, Supp. No. 1.

COUNT 2
(Smuggling Goods from the United States)

Between on or about December 12, 2016, and on or about March 23, 2018, in the
District of Arizona and elsewhere, Tao Li, a.k.a. Michael Wilson, a.k.a. Richard Lee did
knowingly and willfully buy (1) TriQuint radiation-hardened power amplifiers, bearing
part number TGA2573-2, and (2) Intersil tadiation-hardened supervisory circuits, bearing
part number ISL705ARHVF, prior to exportation, knowing the same to be intended for
exportation without a license contrary to the International Emergency Economic Powers

Act (“IEEPA”), Title 50, United States Code, Sections 1701-1706, and the Export

Administration Regulations (“EAR”), Title 15, Code of Federal Regulations, Parts 730-

774, laws and regulations of the United States.
In violation of Title 18, United States Code, Section 554(a).
FORFEITURE ALLEGATION |
The Grand Jury realleges and incorporates the allegations of Counts 1 and 2 of this
Indictment, which are incorporated by reference as though fully set forth herein.
Pursuant to Title 18, United States Code, Sections 981 and 982; Title 21, United
States Code, Sections 853 and 881; and Title 28, United States Code, Section 2461(c); and

upon conviction of one or more of the offenses alleged in Counts | and 2 of this Indictment, _

the defendant shall forfeit to the United States of America all right, title, and interest in (a)

_ any property constituting, or derived from, any proceeds the persons obtained, directly or

indirectly, as the result of the offense, and (b) any of the defendant’s property used, or
intended to be used, in any manner or part, to commit, or to facilitate the commission of

such offense.

 
oOo OA SN DB WO BP WD NO

DO NHN BN NO KH ND KN KD DR ee eee
Co ~s HN ON BP WY NY KK CO OHO DH HN HD nH BR WH NO KF CO

 

Case 2:18-cr-01366-DJH Document9 Filed 10/09/18 Page 3 of 3

If any of the forfeitable property, as a result of any act or omission of the
defendant(s):

(1) cannot be located upon the exercise of due diligence,

(2) has been transferred or sold to, or deposited with, a third party,

(3) has been placed beyond the jurisdiction of the court,

(4) has been substantially diminished in value, or

(5) has been commingled with other property which cannot be divided without
difficulty,
it is the intent of the United States to seek forfeiture of any other property of said
defendant(s) up to the value of the above-described forfeitable property, pursuant to Title
21, United States Code, Section 853(p).

All in accordance with Title 18, United States Code, Sections 981 and 982; Title 21,
United States Code, Sections 853 and 881; Title 28, United States Code Section 2461(c);

and Rule 32.2, Federal Rules of Criminal Procedure.

A TRUE BILL

/S/
FOREPERSON OF THE GRAND JURY
Date: October 9, 2018

ELIZABETH A. STRANGE
First Assistant United States Attorney
District of Arizona

LS/

TODD M. ALLISON

DAVID A. PIMSNER

Assistant United States Attorneys

 

 
